DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Specie VIII, Fig. 6, claims 9, 10, 12, 14-16, 19, and 26-28 in the reply filed on 01/07/2021 is acknowledged.  The traversal is on the ground(s) that, allegedly, “Claims 9, 10, 12, 26, and 27 are generic to species IV to VIII”. Therefore Applicant concludes that “reconsideration of the requirement for restriction and allowance of the claims are respectfully requested”.
This is not found persuasive, because whether claims are generic or not does not mean that the requirement for a restriction is not proper. The Office reminds Applicant that the traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b). Under this rule, the Applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction. Accordingly, because Applicant did not distinctly and specifically point out the supposed errors in the restriction without traverse (MPEP § 818.01(a)).
Furthermore, it was clearly stated in the outstanding requirement for restriction that “Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case”. However, Applicant has failed to do so. Accordingly all restricted Species continue to be the not obvious variants based on the current record.
In view of the above, the requirement is still deemed proper and is therefore made FINAL. The non-elected claims 1, 2, 4-6, 20-22, 24, and 25 have been withdrawn from further consideration on the merits. Accordingly, in the reply to the instant Office action, Applicant must cancel claims 1, 2, 4-6, 20-22, 24, and 25, non-elected with traverse, or take other timely appropriate action (37 CFR 1.144).
	The Office action on the elected claims 9, 10, 12, 14-16, 19, and 26-28 (Specie VIII, Fig. 6) follows.

Allowable Subject Matter

Claims 9, 10, 12, 14-16, 19, and 26-28 are allowed.

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in the independent at least in part, because claim recites the limitations: “a first heat conductor layer … provided with at least one through hole...a portion of the second heat conductor layer being connected to the display panel through the at least one through hole; wherein a thermal conductivity of the first heat conductor layer in a direction parallel to the display surface is greater than a thermal conductivity of the first heat conductor layer in a direction perpendicular to the display surface; and a thermal conductivity of the second heat conductor layer in the direction perpendicular to the display surface is greater than the thermal conductivity of the first heat conductor layer in the direction perpendicular to the display surface”.
CN/107,507,518 to Chen et al. (hereafter “Chen”, cited in IDS) discloses (Fig. 4) a heat dissipating device for a display panel (2000), comprising: a first heat conductor layer (4000) located on a side of the display panel away from a display surface of the display panel, connected to the display panel through a first connection layer (3000); and a second heat conductor layer (1000) located on a side of the first heat conductor layer away from the display panel and connected to the first heat conductor layer through a second connection layer (5000), but does not disclose:  “a first heat conductor layer … provided with at least one through hole...a portion of the second heat conductor layer being connected to the display panel through the at least one through hole; wherein a thermal conductivity of the first heat conductor layer in a direction parallel to the display surface is greater than a thermal conductivity of the first heat conductor layer in a direction perpendicular to the display surface; and a thermal conductivity of the second heat conductor layer in the direction perpendicular to the display surface is greater than the thermal conductivity of the first heat conductor layer in the direction perpendicular to the display surface”, as recited in claim 9.

None of the prior art references of record, taken alone or in combination, are believed to render the present invention unpatentable as claimed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

This application is in condition for allowance except for the following formal matters: 
The restriction requirement has been made FINAL. Accordingly, in the reply to the instant Office action, Applicant must cancel claims 1, 2, 4-6, 20-22, 24, and 25, non-elected with traverse, or take other timely appropriate action (37 CFR 1.144).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835